Poff, J.,
dissenting.
I cannot agree with the conclusion my brothers reach.
I do agree that neither the rule in May v. Joynes, 61 Va. (20 Gratt.) 692 (1871), nor the provisions of Code § 55-7 (Repl. Vol. 1974) control this case; both are operative only when the will creates an express life estate in the first taker, coupled with the power of absolute disposition.
Another rule controls here.
“Where there is a devise or bequest to one in general terms and there is a subsequent limitation over of what remains at the first taker’s death, if there is also given to the first taker an unlimited and unrestricted power of absolute disposal, express or implied, the devise or bequest to the first taker is construed to pass a fee, and the limitation over is invalid. E.g., Crisman v. Swanson, 193 Va. 247, 68 S.E.(2d) 502; Carr v. Effinger, 78 Va. 197.” Trustees of Duncan Church v. Ray, 195 Va. 803, 808, 80 S.E.2d 601, 604 (1954).
Though similar to the rule in May v. Joynes, supra, this rule is distinctly different in that it is operative when the will creates an estate *567in the first taker by a devise in general terms. For that reason, this rule is not affected by the provisions of the statute.
Whether the Duncan Church rule is applicable in a particular case depends upon whether the first taker is given the “power of absolute disposal, express or implied”.
“Illustrative of the language held to imply the power of absolute disposal and thus a fee simple in the first taker are the following: ‘at their death the balance, if any, to their children,’ Hall v. Palmer, 87 Va. 354, 12 S.E. 618; ‘what may remain of the same,’ Farish v. Wayman, 91 Va. 430, 21 S.E. 810; ‘if there is any left after their death,’ Brown v. Strother, 102 Va. 145, 47 S.E. 236; ‘if at my wife’s death there remains anything,’ Steffey v. King, 126 Va. 120, 101 S.E. 62; ‘such remaining part of this bequest as she shall die possessed of, if any,’ Skinner v. Skinner, 158 Va. 326, 163 S.E. 90.” Trustees of Duncan Church v. Ray, supra.
The testamentary language in Duncan Church which we held sufficient to imply an intent to grant a power of absolute disposal was “the remainder of what may be left”. Here, the language is “what ever is left”. I see no difference.
In my view, Roller v. Shaver, 178 Va. 467, 17 S.E.2d 419 (1941), is not dispositive. There, we found that the language in the limitation over was not sufficient to raise an implication of an intent to grant an absolute power of disposition, and we construed the verb “use” to connote an intent to create a life estate. But in Roller, the first taker’s right to “use” was expressly limited; here, Albert T. Hall was given the power “to use as he sees fit.”
In the case at bar, as in Duncan Church, the will devised an estate in general terms with a limitation over of whatever is left; such language implies an intent to grant the power of absolute disposal; and the general devise “is construed to pass a fee and the limitation over is invalid.”
The majority have effectively nullified the rule in Duncan Church. Perhaps, for the same policy reasons which prompted the enactment of Code § 55-7, that rule should be nullified or modified. I would defer to the General Assembly to make that policy judgment.